Case 5:16-cv-00349-HE Document 92 Filed 12/17/19 Page 1 of 3
Case 5:16-cv-00349-HE Document 92 Filed 12/17/19 Page 2 of 3
         Case 5:16-cv-00349-HE Document 92 Filed 12/17/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of December, 2019, I electronically
transmitted the attached Motion to Substitute to the Clerk of the Court using the ECF
System for filing. Based on the records currently in the file, the Clerk of the Court
will transmit a Notice of Electronic Filing to the following ECF Registrants:

Melvin Hall
Damario Solomon-Simmons
Benjamin L. Crump
Ambre C. Gooch
Lorenzo A. Banks
Richard C. Smith
Nick Oberheiden
Kathleen T. Zellner
Douglas H. Johnson


                                             /s/ James L. Hankins
                                             James L. Hankins
